DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4-6, 9-12, 14, 18, and 19 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.10,938,471. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10,938,471 encompasses the limitations of claims 1, 2, 4-6, 9-12, 14, 18, and 19 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1 and 11 of the present application are same scope, same function and same results as claims 1 and 11 of the US Patent No. 10,938,471. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 10,938,471 is same as claimed invention of the present application. 
In addition, the independent claims 1 and 11 of the present application is the same invention as the independent claims 1 and 11 of the US Patent No. 10,938,471. The subject matter in the instant application is fully disclosed in the US Patent No. 10,938,471  and is covered by the US Patent No. 10,938,471 since the US Patent No. 10,938,471 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	For example;
Instant Application
U.S. Patent No. 10,938,471, Application No. 16/824,326
1. A communication method, comprising:
 collecting, by a processor, a location of an unmanned aerial vehicle (UAV) while the UAV is flying along a flight path; 
   determining, by the processor, a communication signal distribution in a proximity of the location; 
  
 determining, by the processor, one or more relay locations for arranging one or more relays based on the communication signal distribution to 
  









    transmitting, by the processor, an identification of the UAV to an authentication center (user terminal) for authentication, without using the one or more relays, in response to determining, based on the communication signal distribution, that the UAV is capable of directly communicating with the authentication center or a communication network 

   determining, by the processor, a communication signal distribution in a proximity of the location; 
   determining, by the processor, one or more locations for arranging one or more relays based on the communication signal distribution to 
   instructing, by the processor, the UAV to communicate with a user terminal via at least one of the one or more relays when the UAV is determined, based on the communication signal distribution, to be incapable of directly communicating with the user terminal at a predetermined minimum quality level.
2. The method of claim 1, further comprising: instructing, by the processor, the UAV to communicate with the user terminal without using the one or more relays when the UAV is determined to be capable of directly communicating with the user terminal above the predetermined minimum quality level.

9. The method of claim 1, further comprising: receiving, by the processor, an authentication request from the at least one of the one or more relays; and transmitting, by the processor, an identification of the UAV directly to the at least one of the one or more relays, or to an authentication center via the at least one of the one or more relays, for performing an authentication.
4. The method of claim 2, wherein transmitting the identification of the UAV to the authentication center through the at least one of the one or more relays includes: receiving, by the processor, an authentication request from the at least one of the one or more relays; and transmitting, by the processor, the identification of the UAV 


10. The method of claim 9, further comprising: providing, by the processor, instructions to forcedly land the UAV when the authentication fails; or directing, by the processor, the UAV to fly to a location where the UAV is incapable of directly communicating with the at least one of the one or more relays when the authentication fails.
6. The method of claim 1, wherein one of the one or more relays includes a mobile device.
8. The method of claim 1, wherein the one or more relays include one or more mobile relays, the method further comprising: arranging, by the processor, at least one of the one or more mobile relays within a certain distance from the UAV while the UAV is in flight.
9. The method of claim 1, further comprising: determining, by the 


4. The method of claim 1, wherein determining the communication signal distribution comprises: detecting, by the processor, a quality of telecommunication network signal in the proximity of the location.
5. The method of claim 1, wherein determining the communication signal distribution comprises: detecting, by the processor, a degree of congestion in communication capacity in the proximity of location.

   a processor; and 
   a memory storing program instructions that, when executed by the processor, cause the processor to: collect a location of an unmanned aerial vehicle (UAV) while the UAV is flying along a flight path; 
   determine a communication signal distribution in a proximity of the location; 
   determine one or more relay locations for arranging one or more relays based on the communication signal distribution to improve communication coverage along the flight path; and 
   






   transmit an identification of the UAV to an authentication center (user terminal) through for authentication, without using the one or more relays, in response to determining, based on the communication signal distribution, that the UAV is capable of directly communicating with the authentication center or a communication network associated with the authentication center above a quality threshold.

   a processor; and 
   a memory storing program instructions that, when executed by the processor, cause the processor to: collect a location of an unmanned aerial vehicle (UAV) while the UAV is flying along a flight path; 
   determine a communication signal distribution in a proximity of the location; 
   determine one or more locations for arranging one or more relays based on the communication signal distribution to improve communication coverage along the flight path; and instruct the UAV to communicate with a user terminal via at least one of the one or more relays when the UAV is determined, based on the communication signal distribution, to be incapable of directly communicating 



13. The apparatus of claim 11, wherein the instructions, when executed by the processor, further cause the processor to: receive control signals to obtain a modified flight path; update the communication signal distribution based on the modified flight path to obtain an updated communication signal distribution; and determine one or more modified locations for rearranging the one or more relays based on the updated communication signal distribution.
18. A communication system for an unmanned aerial vehicle (UAV), comprising: 
   a first device configured to collect a location of the UAV while the UAV is flying along a flight path; 

   a third device configured to: determine one or more relay locations for arranging one or more relays based on the communication signal distribution to improve communication coverage along the flight path; and 









transmit an identification of the UAV to an authentication center for authentication, without using the one or more relays, in response to 


   collecting, by a processor, a location of an unmanned aerial vehicle (UAV) while the UAV is flying along a flight path; 


   determining, by the processor, one or more locations for arranging one or more relays based on the communication signal distribution to improve communication coverage along the flight path; and 
   instructing, by the processor, the UAV to communicate with a user terminal via at least one of the one or more relays when the UAV is determined, based on the communication signal distribution, to be incapable of directly communicating with the user terminal at a predetermined minimum quality level.2. The method of claim 1, further comprising: instructing, by the processor, the UAV to communicate with the user terminal without using the 

9. The method of claim 1, further comprising: receiving, by the processor, an authentication request from the at least one of the one or more relays; and transmitting, by the processor, an identification of the UAV directly to the at least one of the one or more relays, or to an authentication center via the at least one of the one or more relays, for performing an authentication.



"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
 	This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Allowable Subject Matter
Claims 3, 7, 8, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132